DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 09 May 2022 is acknowledged.
Applicant's election with traverse of species (A1) obesity and (B1) antibody or antigen binding fragment thereof that binds IL-11 in the reply filed on 09 May 2022 is acknowledged.  The traversal is on the ground(s) that the searches required for the elected species are coextensive with the searches required for the remaining species, and thus there would be no undue burden to search all of the species together.  This is not found persuasive because each species requires its own search of the literature and possibly the sequence databases.  For example, a patient population suffering from obesity is highly unlikely to be the same patient population that is suffering from cachexia.  Similarly, an antibody that binds and inhibits IL-11 is structurally and functionally distinct from a decoy receptor based on IL-11R sequences.  Each requires its own search of the sequence  and literature databases.  Accordingly, search and examination of all of the species in one patent application would be an undue burden.
Applicant’s comments regarding rejoinder are noted.  Rejoinder of nonelected species will be considered upon a finding of an allowable generic claim.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 09 May 2022.
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendments of 01 May 2020, 25 August 2020, 06 January 2021, and 09 May 2022 have been entered in full.  Claims 10-22 are withdrawn from further consideration as discussed above.  Claims 3-9 and 23-25 are under examination.

Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 appears to be missing the word “which” or “whom” between “…administering the agent to a subject in” and “expression of interleukin-11...”.  Appropriate correction is required.

Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating an IL-11-mediated fibrotic disease comprising administering an anti-IL-11 antagonistic antibody to a subject suffering from said fibrotic disease, does not reasonably provide enablement for methods of prevention, or methods of treating metabolic diseases not involving IL-11-mediated fibrosis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of complex biological molecules on physiological systems. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Specifically, the claims are broadly drawn to methods of treating or preventing a metabolic disease, comprising administering a therapeutically or prophylactically effective amount of an agent capable of inhibiting IL-11-mediated signaling to a subject.  Regarding the patient population, methods of treating or preventing include patients suffering from disease and those who are healthy (e.g., potentially at risk for developing the disease).  Thus, the recited patient population encompasses any subject, since any subject is in need of prevention of any disease.  Also, the specification defines “metabolic disease” as “any disease or condition which is caused by, or which is characterized by, abnormal metabolism.  “Metabolism” in this context refers to the bodily conversion/processing of sources of energy, e.g., substances consumed to provide nutrition, into energy and/or for storage”  (specification at p. 9, li. 8-11).  However, virtually any disease state can affect metabolism as defined this way.  For example, a person suffering from a viral infection may lose their appetite.  A body’s energy storage systems are affected by hypothermia.  Dependent claims reciting specific metabolic diseases (e.g., claim 4) still encompass methods of prevention and thus read on administration to any subject.  Claims reciting subjects having elevated IL-11 levels can still also be symptom free with respect to potential metabolic diseases.  Accordingly, the recited patient population is interpreted as being without limitation.  Regarding the agent being administered, the elected species of administered agent is an anti-IL-11 antibody or antigen-binding fragment thereof.  However, for the purposes of the instant enablement rejection it is noted that claim 3 encompasses any agent that inhibits IL-11-mediated signaling at any point in the IL-11 biochemical pathways (e.g., IL-11, IL-11R, co-receptors, signal transduction molecules, transcriptional regulators, etc.).  Thus, the claims are extremely broad both in terms of the patient population being treated as well as the agent being administered.
In contrast, the amount of detailed guidance and working examples provided by the specification are decidedly narrower.  The specification contains assertions that administering inhibitors of IL-11-mediated symptoms can be used to treat or prevent a wide variety of metabolic diseases characterized by very different symptoms.  The working examples disclose that administration of anti-IL-11RA antibody to mice made obese with a fructose supplemented diet showed decreased weight, increased lean mass, decreased loss of pancreas, lower serum cholesterol, reduced pancreatic islet hyperplasia, reduced islet glucagon staining, and improved islet insulin expression  (Example 2).  In mice models having cachexia or anorexia, administration of anti-IL-11 antibody or anti-IL-11RA antibody resulted in a positive effect on body weight (Example 3).  In mouse models of NASH, administration of anti-IL-11 antibodies or anti-IL-11RA antibodies resulted in lessened NASH symptoms (Examples 4, 5).  Finally, in mice having pancreatitis, administration of anti-IL-11RA antibody reduced pancreatic fibrosis and inhibited reduction of pancreatic tissue.
However, the prior art provides some data supporting the claimed methods and other data that contradicts the claimed methods.  In diseases involving fibrosis (NASH, diabetic retinopathy, diabetic nephropathy), the prior art supports the enablement of improving symptoms in an affected individual by administration of anti-IL-11 antibody (WO 2017/103108 A1; of record).  However, the prior art provides data in a rabbit model that administration of IL-11, not IL-11 inhibitors, is beneficial for treating obesity and diabetes.  See WO 03/049693 A2; of record.  
Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addressed. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically” (Justice et al. Using the mouse to model human disease: increasing validity and reproducibility. Disease, Models & Mechanisms 9:101-103, 2016). Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph).   Therefore, the use of mouse model systems in the instant application to support enablement of treating a broad range of metabolic diseases in any subject, while promising, does not provide meaningful enabling support.
Due to the large quantity of experimentation necessary to determine how to use any of a large number of IL-11-mediated signaling inhibitors to treat or prevent virtually any disease, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same other than mouse models, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of complex biological molecules on healthy and diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3-9 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2017/103108 A1 (SINGAPORE HEALTH SERV PTE LTD, NAT UNIV SINGAPORE; published 22 June 2017; of record).
‘108 teaches a method for treating or preventing a metabolic disease, comprising administering a therapeutically or prophylactically effective amount of an agent capable of inhibiting IL-11-mediated signaling to a subject.  The metabolic disease can be NASH, diabetic nephropathy, or diabetic retinopathy.  The agent can be an anti-IL-11 antibody antagonist of IL-11-mediated signaling that inhibits the binding of IL-11 to its receptor.  See claims 1, 7, 16; p. 40 li. 19 to p. 41 li. 21.
‘108 further teaches the method comprising a step of determining whether the subject to be treated has an elevated level of IL-11 or I-11R, and selecting subjects having an elevated level of IL11 or IL-11R for treatment.  See p. 42 li. 34 to p. p. 45 li. 2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

USSN 17/050,170:
Claims 3-9 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 9, 11, 14, 18, 21, 23, 27, 29, 31, 34, 38, 41, 43, and 46 of copending Application No. 17/050,710 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering IL-11-mediated signaling inhibitors for the treatment or prevention of disease.
The claims differ in one respect in that the copending claims recite co-administration of an angiogenic factor.  However, when a reference teaches administration of two active agents, it inherently suggests administration of each factor separately.
The claims also differ in the type of disease being treated or prevented.  However, all subjects are in need of prevention of all diseases, and thus both sets of claims read in large part on administration of IL-11-mediated signaling inhibitors to any subject.  Furthermore, both sets of claims explicitly recite administration to a subject having diabetes.  In the instant claims, T1 and T2 diabetes are recited, whereas the copending claims recite diabetic retinopathy.  It is noted that a subject suffering from diabetic retinopathy has a form of diabetes.  Therefore, the claims refer to the same patient population in the alternative.
For these reasons, the limitations of the instant claims are suggested by the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

USSN 17/212,456:
Claims 3-9 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-45 of copending Application No. 17/212,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering IL-11-mediated signaling inhibitors for the treatment or prevention of disease.
The claims differ in the type of disease being treated or prevented.  However, all subjects are in need of prevention of all diseases, and thus both sets of claims read in large part on administration of IL-11-mediated signaling inhibitors to any subject.  Furthermore, both sets of claims explicitly recite administration to a subject having metabolic disease, including NASH and diabetic nephropathy.  It is noted that a subject suffering from diabetic retinopathy has a form of diabetes, which is specifically recite din the instant claims.  Therefore, the claims refer to the same patient population in the alternative.
For these reasons, the limitations of the instant claims are suggested by the copending claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US 10,894,826 B2:
Claims 3-9 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 10,894,826 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering IL-11-mediated signaling inhibitors, including IL-11 receptor antibody, for the treatment of disease.
The claims differ in the type of disease being treated.  However, both sets of claims explicitly recite administration to a subject having NASH.  
For these reasons, the limitations of the instant claims are suggested by the patented claims. 

US 10,870,696 B2:
Claims 3-9 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US 10,870,696 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering IL-11-mediated signaling inhibitors, including IL-11 antibody, for the treatment of disease.
The claims differ in the type of disease being treated or prevented.  However, both sets of claims explicitly recite administration to a subject having NASH.  
For these reasons, the limitations of the instant claims are suggested by the patented claims. 

US 10,865,240 B2:
Claims 3-9 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,865,240 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering IL-11-mediated signaling inhibitors, including IL-11 antibody, for the treatment of disease.
The claims differ in the type of disease being treated.  However, both sets of claims explicitly recite administration to a subject having a specific metabolic disease, namely diabetic nephropathy.  It is noted that a subject suffering from diabetic retinopathy has a form of diabetes, which is specifically recited in the instant claims.  Therefore, the claims refer to the same patient population in the alternative.
For these reasons, the limitations of the instant claims are suggested by the patented claims. 

US 10,889,642 B2:
Claims 3-9 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,889,642 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering IL-11-mediated signaling inhibitors, including IL-11RA antibody, for the treatment of disease.
The claims differ in the type of disease being treated.  However, both sets of claims explicitly recite administration to a subject having a specific metabolic disease, namely diabetic nephropathy.  It is noted that a subject suffering from diabetic retinopathy has a form of diabetes, which is specifically recited in the instant claims.  Therefore, the claims refer to the same patient population in the alternative.
For these reasons, the limitations of the instant claims are suggested by the patented claims. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
20 May 2022